                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

WILLIS YAZZIE,

       Petitioner,

vs.                                                                   No. 19-cv-869 MV/GBW


UNITED STATES OF AMERICA,

       Respondent.


                          MEMORANDUM OPINION AND ORDER

       Before the Court is Willis Yazzie’s Pro Se Petition for Writ of Mandamus (Doc. 1). Also

before the Court is his Motion to Proceed In Forma Pauperis (Doc. 2). Petitioner asks the Court

to compel District Judge James Browning to rule on his Motion for Certificate of Appealability

(COA) filed in the criminal case, Doc. 241 in 10-cr-1761 JB. In that Motion, Petitioner sought a

COA following Judge Browning’s dismissal of his successive § 2255 proceeding. After Petitioner

filed this mandamus proceeding, Judge Browning entered an order denying a COA. (Doc. 245 in

10-cr-1761 JB). Petitioner appealed that decision along with the dismissal order, and the matter is

pending before the Tenth Circuit. (Docs. 246, 251 in 10-cr-1761 JB).

       Pursuant to 28 U.S.C. § 1361, “[t]he district courts shall have original jurisdiction of any

action in the nature of mandamus to compel an officer or employee of the United States or any

agency thereof to perform a duty owed to the plaintiff.” However, mandamus relief is an

extraordinary remedy.     Such a writ will “issue only to compel the performance of a clear

nondiscretionary duty.” Pittston Coal Group v. Sebben, 488 U.S. 105, 121 (1988) (quotations

omitted). “To grant mandamus relief, the court must find (1) a clear right in the plaintiff to the

relief sought; (2) a plainly defined and preemptory duty on the part of the defendant to do the action
in question; and (3) no other adequate [available] remedy....” Wilder v. Prokop, 846 F.2d 613, 620

(10th Cir. 1988).

       As noted above, Judge Browning already ruled on the Motion for COA. His Petition for

mandamus relief is therefore moot. To the extent Petitioner asks the Court to compel a different

result, such request must be denied. A writ of mandamus cannot be used as “a substitute for an

appeal.” United States v. Kemp & Assocs., Inc., 907 F.3d 1264, 1276 (10th Cir. 2018)

       For these reasons, the Court must dismiss the Petition with prejudice. The Court will also

grant Petitioner’s in forma pauperis motion (Doc. 3) and waive any initial partial payment.

       IT IS ORDERED that the Motion for Leave to Proceed In Forma Pauperis (Doc. 2) is

GRANTED; and the initial partial payment is WAIVED.

       IT IS FURTHER ORDERED the Petition for Writ of Mandamus (Doc. 1) is DENIED.




                                             _________________________________
                                             UNITED STATES DISTRICT JUDGE




                                                2
